UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5153 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 25-0996816 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5555 San Felipe Road, Houston, TX77056-2723 (Address of principal executive offices) (713) 629-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox There were 709,911,592 shares of Marathon Oil Corporation common stock outstanding as of October 29, 2010. MARATHON OIL CORPORATION Form 10-Q Quarter Ended September 30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Income (Unaudited) 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Comprehensive Income (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Supplemental Statistics (Unaudited) 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 43 Signatures 44 Unless the context otherwise indicates, references in this Form 10-Q to “Marathon,” “we,” “our,” or “us” are references to Marathon Oil Corporation, including its wholly-owned and majority-owned subsidiaries, and its ownership interests in equity method investees (corporate entities, partnerships, limited liability companies and other ventures over which Marathon exerts significant influence by virtue of its ownership interest). 1 Part I - Financial Information Item 1. Financial Statements MARATHON OIL CORPORATION Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In millions, except per share data) Revenues and other income: Sales and other operating revenues (including $ consumer excise taxes) Sales to related parties 36 27 88 68 Income from equity method investments 95 75 Net gain on disposal of assets 5 5 Other income 32 35 77 Total revenues and other income Costs and expenses: Cost of revenues (excludes items below) Purchases from related parties Consumer excise taxes Depreciation, depletion and amortization Long-lived asset impairments - 3 18 Selling, general and administrative expenses Other taxes 99 98 Exploration expenses 59 55 Total costs and expenses Income from operations Net interest and other financing costs ) Loss on early extinguishment of debt - - ) - Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Discontinued operations - 21 - Net income $ Per Share Data Basic: Income from continuing operations $ Discontinued operations $
